Case 1:18-cv-03234-KAM-RML Document 62 Filed 08/22/19 Page 1 of 2 PageID #: 844




    August 22, 2018

    VIA ECF

    Hon. Robert M. Levy
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

    Re:    Raj Rajaratnam v. Motley Rice, LLC, et al, Case No. 1:18-cv-03234-KAM-
           RML (EDNY); Extension of time to Serve Defendant "Rudra"

    Dear Judge Levy:

       is ﬁrm represents plaintiﬀ Raj Rajaratnam in this matter. I respectfully submit this
    letter to request, as a matter of good order, an extension of time to serve the complaint in
    the above-captioned action upon the defendant named pseudonymously as “Rudra” and
    believed to be a resident of Sri Lanka.

    On June 1, 2018, I caused to be ﬁled a complaint commencing this action. (ECF Docket
    #1). Service of the complaint has been eﬀectuated with respect to all defendants other
    than Rudra. (ECF Docket #s 17 to 20 and 26). In ordinary circumstances, pursuant to
    Fed. R. Civ. P. 4(m), the time to serve the complaint on Rudra would have expired on
    August 30, 2018. Rule 4(m), however, does not apply to service in a foreign country
    under Fed. R. Civ. P. 4(f). Rule 4(f) authorizes service upon an individual in a foreign
    country by internationally agreed means of service, including the procedures authorized
    by the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents
    (“Hague Convention”). Sri Lanka is a party to the Hague Convention.

    Out of an abundance of caution, on August 29 and December 20, 2018 and on April 25,
    2019, I caused to be made certain applications to extend the time for service upon
    defendant Rudra. (ECF Docket #s 29, 41, and 49). On September 7, 2018, January 4,
    2019, and on April 29, 2019, the Court granted plaintiﬀ’s motions for extensions of time
    to serve the complaint on Rudra for additional periods of 120 days. (Order 9/7/18; Order
    1/4/19; Order 04/26/19). Accordingly, the remaining time to serve defendant Rudra
    expires on August 24, 2019.
Case 1:18-cv-03234-KAM-RML Document 62 Filed 08/22/19 Page 2 of 2 PageID #: 845
    Hon. Robert M. Levy
    August 22, 2019
    Page 2 of 2



    I now respectfully request that the Court extend the time for service, in the interests of
    good order, for an additional period of 120 days to allow plaintiﬀ Rajaratnam to seek to
    eﬀectuate service upon defendant Rudra.

       is is the fourth request made to this Court for the relief requested herein.

                                                           Respectfully,

                                                           /s/ Jonathan D. Lupkin

                                                           Jonathan D. Lupkin
    cc: All Counsel of Record (via ECF)
    4827-7471-7599, v. 1
